DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 13, 18 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Julian (US 20150324686, cited in 1/25/22 Information Disclosure Statement).
Claim 1: A system for federated learning, comprising:
multiple edge devices of end users, coupled to a communication network (Julian paragraphs 0101-0103 and Figure 9, networked user devices), each comprising
a memory, that stores program instructions (Julian paragraph 0102, “smartphone” devices; Examiner takes Official Notice of the fact that a functional smartphone contains a memory which stores operating instructions) for a federated learner, recorded user data (Julian paragraph 0103, user data including pictures) and a tensor of model parameters of a deep neural network (Julian paragraph 0103, model Wo), a “DNN” (Julian paragraph 0101, deep neural network); and
the federated learner, that executes on a processor of the edge device (Julian paragraph 0103, each mobile device uses model to perform a task; Examiner takes Official Notice of the fact that a functional smartphone contains a processor), configured to:
record end user data (Julian paragraph 0103, user data including pictures),
predict characteristics of the end user from the recorded end user data by applying the DNN (Julian paragraph 0103, model provides picture labels),
receive updates from the end user that correct the predicted end user characteristics (Julian paragraph 0103, model updates),
perform update training of the DNN using the recorded user data and the corrected user characteristics, thereby producing a modified tensor of updated model parameters (Julian paragraph 0103, model updates in conjunction with taking and previewing user pictures; Julian paragraph 0104, updating using prompted user data inputs and back propagation), and
send at least a modified part of the modified tensor to an FL aggregator (Julian paragraph 0105, centralized collection of model weight updates);
a base model tensor of model parameters for the DNN running on the edge devices, trained to predict characteristics of the end users from the recorded end user data, provided to the edge devices (Julian paragraph 0103, model Wo, model provides picture labels);
the FL aggregator, coupled to a communication network, comprising a federated learner, configured to
receive modified tensors from at least some of the edge devices (Julian paragraph 0105, centralized collection of model weight updates),
aggregate the modified tensors (Julian paragraph 0105, centralized collection of model weight updates) with a current version of the base model tensor by federated learning to produce a new version of the base model tensor (Julian paragraph 0101, model with initial weights; Julian paragraph 0104, model updating), and
distribute the new version of the base model tensor to the edge devices (Julian paragraph 0107, distribute new model).
Claim 2: The system of claim 1 (see above), wherein the recorded end user data is a picture captured by the edge device (Julian paragraph 0103, user data including pictures).
Claim 9: A method for federated learning utilizing computation capability of edge devices (Julian paragraphs 0101-0103 and Figure 9, networked user devices) that include:
a memory, storing store program instructions (Julian paragraph 0102, “smartphone” devices; Examiner takes Official Notice of the fact that a functional smartphone contains a memory which stores operating instructions) for a federated learner, recorded user data (Julian paragraph 0103, user data including pictures) and a tensor of model parameters of a deep neural network (Julian paragraph 0103, model Wo), a “DNN” (Julian paragraph 0101, deep neural network); and
the federated learner, executing on a processor of the edge device (Julian paragraph 0103, each mobile device uses model to perform a task; Examiner takes Official Notice of the fact that a functional smartphone contains a processor), configured to:
record end user data (Julian paragraph 0103, user data including pictures),
predict characteristics of the end user from the recorded end user data by applying the DNN (Julian paragraph 0103, model provides picture labels),
receive updates from the end user that correct the predicted end user characteristics (Julian paragraph 0103, model updates), and
perform update training of the DNN using the recorded user data and the corrected user characteristics (Julian paragraph 0103, model updates in conjunction with taking and previewing user pictures; Julian paragraph 0104, updating using prompted user data inputs and back propagation);
the method comprising:
sending a current base model tensor of the model parameters to the edge devices (Julian paragraph 0105, centralized collection of model weight updates);
receiving modified tensors from at least some of the edge devices (Julian paragraph 0105, centralized collection of model weight updates), based on at least user data recorded by the edge devices and corrected user characteristics received by the edge devices from end users (Julian paragraph 0103, model updates in conjunction with taking and previewing user pictures; Julian paragraph 0104, updating using prompted user data inputs and back propagation);
aggregating the modified tensors (Julian paragraph 0105, centralized collection of model weight updates)  with a current version of the base model tensor by federated learning to produce a new version of the base model tensor (Julian paragraph 0101, model with initial weights; Julian paragraph 0104, model updating);
distributing the new version of the base model tensor to the edge devices (Julian paragraph 0107, distribute new model); and
repeating the receiving, aggregating and distributing actions in at least ten cycles (Julian paragraph 0107, repeatedly distribute new model, eventually reaching any given number of repetitions).
Claim 13: A method of contributing to federated learning, FL, applied by an FL aggregator utilizing computation capability of an edge device (Julian paragraph 0102, “smartphone” devices; Examiner takes Official Notice of the fact that a functional smartphone contains a computing device), wherein the FL aggregator is configured to:
receive modified tensors (Julian paragraph 0105, centralized collection of model weight updates) from a plurality of edge devices (Julian paragraphs 0101-0103 and Figure 9, networked user devices),
aggregate the modified tensors (Julian paragraph 0105, centralized collection of model weight updates) with a current version of a base model tensor by federated learning to produce a new version of the base model tensor (Julian paragraph 0101, model with initial weights; Julian paragraph 0104, model updating), and
distribute the new version of the base model tensor to the edge devices (Julian paragraph 0107, distribute new model);
the method comprising the edge device:
receiving a version of the base model (Julian paragraph 0101, model with initial weights; Julian paragraph 0104, model updating), including a tensor of model parameters of a deep neural network, a “DNN” (Julian paragraph 0101, deep neural network);
recording end user data (Julian paragraph 0103, user data including pictures);
predicting characteristics of the end user from the recorded end user data by applying the DNN and causing display of the predicted characteristics to the end user (Julian paragraph 0103, model provides picture labels for device users);
receiving updates from the end user that correct the predicted end user characteristics (Julian paragraph 0103, model updates);
performing update training of the DNN on the edge device using the recorded user data and the corrected user characteristics, thereby producing a modified tensor of updated model parameters (Julian paragraph 0103, model updates in conjunction with taking and previewing user pictures; Julian paragraph 0104, updating using prompted user data inputs and back propagation);
sending at least a modified part of the modified tensor to an FL aggregator (Julian paragraph 0105, centralized collection of model weight updates);
receiving new version of the base model tensor from the FL aggregator (Julian paragraph 0105, centralized collection of model weight updates; Julian paragraph 0104, model updating), after the FL aggregator aggregated modified tensors from a plurality of edge devices with the base model by federated learning (Julian paragraph 0107, distribute new model); and
repeating the recording, predicting, receiving updates, performing, and sending actions in at least five cycles (Julian paragraph 0107, repeatedly distribute new model, eventually reaching any given number of repetitions).
Claim 18: A non-transitory computer readable media including program instructions (Julian paragraph 0102, “smartphone” devices; Examiner takes Official Notice of the fact that a functional smartphone contains a non-transitory computer-readable memory which stores operating instructions) that, when loaded into the memory of the multiple edge devices of end users (Julian paragraph 0102, “smartphone” devices), and loaded into memory of the LF aggregator or its components, produces a system according to claim 1 (see above).
Claim 20: A non-transitory computer readable media including program instructions (Julian paragraph 0102, “smartphone” devices; Examiner takes Official Notice of the fact that a functional smartphone contains a non-transitory computer-readable memory which stores operating instructions) that, when loaded into the memory of the multiple edge devices of end users (Julian paragraph 0102, “smartphone” devices), and loaded into memory of the LF aggregator or its components, produces a system according to claim 8 (see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 10-12, & 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Julian in view of De Brouwer (US 20180289334, cited on 1/25/22 Information Disclosure Statement).
With respect to claim 3, Julian discloses the invention of claim 1 (see above).
Julian does not expressly disclose end user data including audio.
De Brouwer discloses end user data including video clips (De Brouwer paragraph 0062 and claims 20 & 33; Examiner takes Official Notice of the fact that standard video includes image and audio data).
Julian and De Brouwer are combinable because they are from the field of processing data from networked user smartphones (Julian paragraph 0102; De Brouwer paragraphs 0005 & 0025) using deep neural networks (“DNN”) (Julian paragraph 0101, De Brouwer paragraph 0025).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the video data of De Brouwer to the image processing arrangement of Julian.
The suggestion/motivation for doing so would have been to provide additional information (multiple images, audio data) to the learning model of Julian.
Therefore, it would have been obvious to combine Julian with De Brouwer to obtain the invention as specified in claim 3.
Claim 3: The system of claim 1 (see above), wherein the recorded end user data includes an audio recording of the end user captured by the edge device (De Brouwer paragraph 0062 and claims 20 & 33, smartphone video clips; Examiner takes Official Notice of the fact that standard video includes image and audio data).
Applying these teachings as applied to claim 3 above to claims 4-6, 8, 10-12, & 14-16:
Claim 4: The system of claim 1 (see above), wherein the recorded end user data includes a frontal face picture (De Brouwer paragraphs 0025-0026, facial image) captured by the edge device and the predicted end user characteristics include age, height and weight (De Brouwer paragraphs 0025 & 0027, age, height, and weight prediction).
Claim 5: The system of claim 1 (see above), wherein the recorded end user data includes an audio recording of the end user captured by the edge device (De Brouwer paragraph 0062 and claims 20 & 33, smartphone video clips; Examiner takes Official Notice of the fact that standard video includes image and audio data) and the predicted end user characteristics include mood (De Brouwer paragraph 0062, mental health determination).
Claim 6: The system of claim 1 (see above), wherein the recorded end user data includes a frontal face picture (De Brouwer paragraphs 0025-0026, facial image) and an audio recording of the end user captured by the edge device (De Brouwer paragraph 0062 and claims 20 & 33, smartphone video clips; Examiner takes Official Notice of the fact that standard video includes image and audio data) and the predicted end user characteristics include mood (De Brouwer paragraph 0062, mental health determination).
Claim 8: The system of claim 1 (see above), the federated learner further configured to:
calculate a distance measure that compares each modified tensor received from the edge devices to the base model tensor (Julian paragraph 0119, outlier detector which detects weights beyond a certain number of standard deviations);
construct a distribution of distance measures in an updating cycle (Julian paragraph 0119, outlier detector which detects repeated outliers); and
reject at least one modified tensor from aggregation with the current version of the base model tensor to produce the new version, based on the rejected tensor having a distance measure that is an outlier from the distribution (Julian paragraph 0121, exclusion of outlier weights from updates).
Claim 10: The method of claim 9 (see above), wherein the recorded end user data includes a frontal face picture captured by the edge device (De Brouwer paragraphs 0025-0026, facial image) and the predicted end user characteristics include age, height and weight (De Brouwer paragraphs 0025 & 0027, age, height, and weight prediction), further including constructing an initial current version of the base model from a generic face recognition model with additional layers added and training applied with ground truth for the age, height and weight of persons in at least some frontal face pictures, before recorded images and corrected user characteristics are available from the edge devices (De Brouwer paragraph 0009, training data database of facial images associated with weight and height values to configure neural network).
Claim 11: The method of claim 9 (see above), wherein the recorded end user data includes an audio recording of the end user captured by the edge device (De Brouwer paragraph 0062 and claims 20 & 33, smartphone video clips; Examiner takes Official Notice of the fact that standard video includes image and audio data) and the predicted end user characteristics include mood (De Brouwer paragraph 0062, mental health determination).
Claim 12: The method of claim 9 (see above), further including:
calculating a distance measure that compares each modified tensor received from the edge devices to the base model tensor (Julian paragraph 0119, outlier detector which detects weights beyond a certain number of standard deviations);
constructing a distribution of distance measures in an updating cycle (Julian paragraph 0119, outlier detector which detects repeated outliers); and
rejecting at least one modified tensor from aggregation with the current version of the base model tensor to produce the new version, based on the rejected tensor having a distance measure that is an outlier from the distribution (Julian paragraph 0121, exclusion of outlier weights from updates).
Claim 14: The method of claim 13 (see above), wherein the recorded end user data includes a frontal face picture (De Brouwer paragraphs 0025-0026, facial image) captured by the edge device and the predicted end user characteristics include age, height and weight (De Brouwer paragraphs 0025 & 0027, age, height, and weight prediction).
Claim 15: The method of claim 13 (see above), wherein the recorded end user data includes an audio recording of the end user captured by the edge device (De Brouwer paragraph 0062 and claims 20 & 33, smartphone video clips; Examiner takes Official Notice of the fact that standard video includes image and audio data) and the predicted end user characteristics include mood (De Brouwer paragraph 0062, mental health determination).
Claim 16: The method of claim 13 (see above), wherein the recorded end user data includes a frontal face picture (De Brouwer paragraphs 0025-0026, facial image) and an audio recording of the end user captured by the edge device (De Brouwer paragraph 0062 and claims 20 & 33, smartphone video clips; Examiner takes Official Notice of the fact that standard video includes image and audio data) and the predicted end user characteristics include mood (De Brouwer paragraph 0062, mental health determination).
Allowable Subject Matter
Claims 7, 17, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 7 & 17 (and dependent claim 19), the art of record does not teach or suggest the recited selective updating in response to face detection in conjunction with the recited arrangement of predicting end user characteristics from end user data and updating the prediction model using user data and user characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang, Lade, Rezazadegan Tavakoli, Doshi, Carroll, and Akdeniz disclose examples of networked device learning models.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663